[Cite as State v. Stenson, 2015-Ohio-3101.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




STATE OF OHIO,                                      :

        Plaintiff-Appellee,                         :     CASE NO. CA2014-07-155

                                                    :            DECISION
  - vs -                                                           8/3/2015
                                                    :

ERIC M. STENSON, JR.,                               :

        Defendant-Appellant.                        :



        CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                           Case No. CR2014-02-0300



Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center, 315
High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Charles M. Conliff, P.O. Box 18424, Fairfield, Ohio 45018-0424, for defendant-appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Butler County Court of Common Pleas, a brief filed by appellant's counsel, the pro se brief of

defendant-appellant, Eric M. Stenson, Jr., and a reply to appellant's brief filed by the state of

Ohio.
                                                                       Butler CA2014-07-155

       {¶ 2} Counsel for appellant has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review of the

record from the proceedings below fails to disclose any errors by the trial court prejudicial to

the rights of appellant upon which an assignment of error may be predicated; (2) lists eight

potential errors "that might arguably support the appeal," Anders at 744, 87 S.Ct. at 1400; (3)

requests that this court review the record independently to determine whether the

proceedings are free from prejudicial error and without infringement of appellant's

constitutional rights; (4) requests permission to withdraw as counsel for appellant on the

basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief and

motion to withdraw have been served upon appellant.

       {¶ 3} Appellant has filed a pro se brief raising four assignments of error pertaining to

insufficiency of evidence, the manifest weight of the evidence, venue and ineffective

assistance of counsel. We have accordingly examined the record, the potential assignments

of error presented in counsel's brief, and the assignments of error in appellant's pro se brief

and find no error prejudicial to appellant's rights in the proceedings in the trial court. The

motion of counsel for appellant requesting to withdraw as counsel is granted, and this appeal

is dismissed for the reason that it is wholly frivolous.


       PIPER, P.J., S. POWELL and M. POWELL, JJ., concur.